                 Case 2:19-cr-00129-MCE Document 54 Filed 05/12/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-129-MCE
12                                 Plaintiff,            STIPULATION AND ORDER TO SET CHANGE
                                                         OF PLEA HEARING
13                           v.
                                                         DATE: June 11, 2020
14   TALALIMA TOILOLO,                                   TIME: 10:00 a.m.
                                                         COURT: Hon. Morrison C. England, Jr.
15                                Defendant.
16

17                                              STIPULATION

18          1.       By previous order, this matter was set for status on June 11, 2020, and time under the

19 Speedy Trial Act has been excluded through that date. ECF 40 and 43.
20          2.       A resolution in principal has been reached between Plaintiff United States of America

21 and Defendant Talalima Toilolo, and the parties now wish to set this matter for a change of plea on June

22 4, 2020.

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION AND ORDER TO SET CHANGE OF              1
30    PLEA HEARING
                 Case 2:19-cr-00129-MCE Document 54 Filed 05/12/20 Page 2 of 2


 1          3.       Plaintiff United States of America, by and through its attorney of record, Special

 2 Assistant U.S. Attorney ROBERT J. ARTUZ, and Defendant, Talalima Toilolo, both individually and

 3 by and through his counsel of record, Christopher Cosca, hereby stipulate and jointly request that the

 4 Court set a change of plea hearing for Defendant Toilolo on June 4, 2020, and vacate the June 11, 2020,

 5 status hearing as to only this defendant.

 6

 7 IT IS SO STIPULATED.

 8
     Dated: May 8, 2020                                      MCGREGOR W. SCOTT
 9                                                           United States Attorney
10
                                                             /s/ ROBERT J. ARTUZ
11                                                           ROBERT J. ARTUZ
                                                             Special Assistant U.S. Attorney
12

13

14
     Dated: May 8, 2020                                      /s/ CHRIS COSCA (with permission)
15                                                           CHRIS COSCA
                                                             Counsel for Defendant
16                                                           TALALIMA TOILOLO
17

18

19                                                   ORDER
20          IT IS SO ORDERED.
21 Dated: May 11, 2020

22

23

24

25

26

27

28

      STIPULATION AND ORDER TO SET CHANGE OF             2
30    PLEA HEARING
